

117 S1738 IS: Hallways to Health Care Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1738IN THE SENATE OF THE UNITED STATESMay 20, 2021Ms. Stabenow (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide additional funding for school-based health centers, and for other purposes.1.Short titleThis Act may be cited as the Hallways to Health Care Act.2.Funding for school-based health centers(a)In generalSection 399Z–1 of the Public Health Service Act (42 U.S.C. 280h–5) is amended by adding at the end the following:(n)Additional fundingFor purposes of carrying out this section, in addition to amounts otherwise made available for such purposes, there are appropriated, out of amounts in the Treasury not otherwise appropriated, $100,000,000 for fiscal year 2022..(b)Expanded health care servicesSection 399Z–1(l) of the Public Health Service Act (42 U.S.C. 280h–5(l)) is amended—(1)by striking For purposes of and inserting the following:(1)In generalFor purposes of; (2)by adding at the end the following:(2)Expanded health servicesIn addition to amounts made available under paragraph (1), for purposes of supporting entities receiving grants under this section in offering new, expanded behavioral health care services in a SBHC, there are authorized to be appropriated $25,000,000 for fiscal year 2022.; and(3)by redesignating such subsection as subsection (m).(c)Grants for the establishment of school-Based health centersSection 4101(a)(5) of the Patient Protection and Affordable Care Act (Public Law 111–148; 42 U.S.C. 280h–4 note) is amended by striking for each of fiscal years 2010 through 2013, $50,000,000 and inserting for fiscal year 2022, $100,000,000. (d)Community health center fundingSection 330 of the Public Health Service Act (42 U.S.C. 254b) is amended by adding at the end the following:(s)Additional fundingIn addition to amounts otherwise made available to carry out this section, there are appropriated, out of amounts in the Treasury not otherwise appropriated $125,000,000 for fiscal year 2022, of which $25,000,000 shall be allocated to supporting entities receiving grants under this section in offering new, expanded behavioral health care services..3.Demonstration programs to establish and expand the provision of tele-health services at school-based health centersTitle XXI of the Social Security Act (42 U.S.C. 1397aa et seq.), is amended by adding at the end the following new section:2114.Demonstration program to establish and expand the provision of tele-health services at school-based health centers(a)EstablishmentNot later than 18 months after the date of enactment of this section, the Secretary shall publish criteria for the establishment of a demonstration program to provide new tele-health services, or to expand existing tele-health service programs, located at school-based health centers. A school-based health center's receipt of funds under the demonstration program under this section shall not preclude the school-based health center from being reimbursed by public or private health insurance programs according to State law and regulation for items and services furnished by or through the center.(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. Funds appropriated under the preceding sentence shall remain available until expended.. 4.Technical assistance grantsSection 399Z–1 of the Public Health Service Act (42 U.S.C. 280h–5) is amended by inserting after subsection (k) the following:(l)Technical assistanceThe Secretary, acting directly or through awarding grants or contracts to private, nonprofit entities, shall establish or support existing State school-based health center resource centers that—(1)provide advocacy, training, and technical assistance to school-based health centers, including maximizing Federal and State resources;(2)support the development of school-based health centers; and(3)enhance the operations and performance of school-based health centers..